Citation Nr: 0723231	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  91-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently assigned a 20 percent evaluation 
rating.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1954.

This appeal originally arose from an October 1989 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania (the RO) that denied a 
disability rating greater than 10 percent for the appellant's 
service-connected left shoulder disability.  Following 
receipt of the appellant's notice of disagreement, in June 
1990, the RO assigned a 20 percent rating for the appellant's 
left shoulder disability.

By decision dated in June 1991, the Board of Veterans' 
Appeals (the Board) denied an increased evaluation above 20 
percent for the appellant's left shoulder disability. In May 
1993, the United States Court of Appeals for Veterans Claims 
(the Court) vacated the Board's June 1991 decision and 
remanded the case to the Board for further readjudication.  
Following an October 1993 denial of the appellant's claim by 
the Board, in September 1995, the Court vacated the Board's 
decision and remanded the case for further proceedings, to 
include directing the Board to conduct a new medical 
examination which complied with the requirements of 38 C.F.R. 
§ 4.40.

In January 1996, the Board remanded this case to the RO for 
further development. Following an orthopedic examination, the 
case was returned to the Board.  By decision dated in 
February 1998, the Board denied an increased evaluation for a 
left shoulder disability.  By order dated August 21, 1998, 
pursuant to a joint motion filed by VA and the appellant, the 
Court vacated and remanded the Board's February 1998 
decision.  Following remand by the Court, the Board remanded 
the claim in February 1999 to the RO for further development 
of the record.

By RO rating decision dated in July 1999, the appellant's 
left shoulder disability rating was decreased from 20 percent 
to 10 percent.  Service connection was then granted for a 
pain disorder as secondary to the service-connected left 
shoulder disability and a 10 percent rating was assigned for 
the pain disorder.  Through counsel, the appellant noted his 
disagreement with the RO's actions.  The Board in a June 2002 
decision granted restoration of the previously assigned 20 
percent rating for a left shoulder disability, and then also 
remanded issues of entitlement to an increased rating above 
20 percent for a left shoulder disability, and entitlement to 
a higher initial evaluation than the 10 percent assigned for 
a psychiatric pain disorder associated with the service-
connected left shoulder disability.  The remand was in part 
to require the RO to issue a statement of the case responsive 
to the notice of disagreement submitted by the veteran in 
September 1999, itself disagreeing with the RO's 10-percent 
initial evaluation assigned for the psychiatric pain 
disorder.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) and 
Manlincon v. West, 12 Vet. App. 238 (1999) (failure to issue 
a statement of the case following a notice of disagreement is 
a procedural defect requiring remand).  Following that 
remand, the RO issued the required statement of the case 
addressing the pain disorder claim, and the veteran submitted 
a Form 9 in September 2002 perfecting his appeal.  Thus the 
appeal also arises from the July 1999 RO decision granting 
service connection and assigning a 10 percent disability 
evaluation for a psychiatric pain disorder associated with 
the veteran's left shoulder disability.

In the course of appeal, in March 2003, the veteran presented 
testimony before the undersigned Acting Veterans Law Judge at 
a video conference hearing conducted between the RO and the 
Board Central Office.  He then waived his prior request for 
an in-person hearing before the Board.  A transcript of that 
hearing is contained in the claims folder.  In September 
2003, the Board once again remanded the veteran's claims.  In 
March 2006, the Board granted a 30 percent rating for the 
veteran's psychiatric pain disability associated with 
service-connected left shoulder disability, and remanded the 
issue of an increased rating for the left shoulder 
disability.


FINDINGS OF FACT

1.  Subacromial bursitis, with degenerative changes, of the 
left shoulder is manifested by limitation of motion, with 
range of motion generally between 80 to 100 degrees from the 
side, before experiencing pain, with additional limitation of 
motion of 10 to 20 percent caused by repetitive use and 
flare-ups.  

2.  The veteran's bursitis also causes trapezius spasms, and 
left sided neck pain and stiffness during flare-ups, 
comparable to lowered threshold of fatigue after average use.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2006).  

2.  The criteria for a separate 10 percent rating for 
trapezius spasms causing neck pain and stiffness have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 
4.55, 4.56, 4.73, Diagnostic Code 5301 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of a 
letter sent to the claimant in January 2004, which advised 
the claimant of the information necessary to substantiate his 
increased rating claim.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  The letter also informed him of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although he was not explicitly told to provide 
any relevant evidence in his possession, he was told to tell 
VA about any other additional medical evidence that he wanted 
VA to obtain, and he was informed of types of secondary 
evidence he could submit.  He was also told that it was still 
his responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

Although VA did not fulfill all notice requirements of the 
VCAA until after the initial unfavorable October 1989 RO 
determination in the claim, the RO subsequently readjudicated 
the claims, and issued supplemental statements of the case, 
most recently in January 2007, thus curing any defects with 
respect to the timing of the VCAA notice requirements. See 
Mayfield v. Nicholson, 444 F.3d 1238 (Fed. Cir. 2006).   

In April 2007, the veteran was provided information regarding 
ratings or effective dates; he did not respond with any 
additional information, and the failure to provide notice of 
these two elements prior to the initial adjudication is 
harmless error.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Moreover, throughout the appeal process, the appellant has 
been represented by counsel, who has demonstrated actual 
knowledge of the legal and evidentiary requirements for an 
increased rating.  Hence, the VCAA notice requirements have 
been satisfied.  See 38 U.S.C.A. § 5103(a); 3.159.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims.  In addition, 
the appellant was provided with the opportunity to attend a 
Board hearing which he attended in March 2003.  The claim for 
an increased rating was received in May 1989, and during the 
succeeding 18 years, the appeal has been remanded by the 
Court three times, most recently in August 1998.  Since then, 
the Board has, in turn, remanded the case four times, in 
attempting to obtain an adequate examination; five 
examinations have been conducted in pursuance of this goal, 
and prior to that, there were three VA examinations of 
record, as well as private medical records evaluating the 
condition.  All of these examinations and records provided 
information relevant to the evaluation of the veteran's 
claim, and he has stated that he has no additional evidence 
to submit.  

Thus, VA satisfied its duties to inform and assist the 
claimant as those duties have evolved during the course of 
this lengthy appeal period, and he is not prejudiced by the 
Board entering a decision on this issue at this time.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Increased rating for left shoulder disability

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board granted service connection for arthralgia of the 
left shoulder in March 1984.  This decision was effectuated 
by a rating decision in February 1985, at which time the left 
shoulder disability was assigned a noncompensable evaluation, 
effective in February 1982.  In April 1987, the Board granted 
an increased rating for the appellant's left shoulder 
arthralgia, from noncompensable to 10 percent disabling, and 
the RO implemented this grant of a 10 percent rating in a May 
1987 rating decision, effective in February 1982.   

In May 1989, the veteran filed a claim for an increased 
rating, which was denied by the RO in October 1989.  The 
current appeal ensues from that rating decision; although the 
rating was increased and then decreased and then restored 
during the appeal period; currently, a 20 percent rating is 
in effect, with an effective date from May 1989.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; Schafrath.  

Diagnostic codes pertaining to the evaluation of the shoulder 
in general provide for different ratings for rating the 
"major" or "minor" shoulder.  See 38 C.F.R. § 4.71a, Codes 
5200-5203 (2006).  The veteran is right-handed, and, thus, 
his service-connected left shoulder disability involves the 
non-dominant, or "minor" shoulder.  

The veteran's service-connected left shoulder disability has 
been evaluated under Diagnostic Code 5201, pertaining to 
limitation of motion of the arm.  As a threshold matter, the 
Board finds that none of the other diagnostic codes 
specifically pertaining to the musculoskeletal shoulder and 
arm more closely reflect the veteran's disability, or would 
warrant a higher rating.  

Specifically, ankylosis of the scapulohumeral articulation 
(the scapula and humerus move as one piece) of the minor arm 
is rated 20 percent when favorable, with abduction to 60 
degrees, and ability to reach mouth and head; higher ratings 
are provided for less favorable ankylosis.  38 C.F.R. § 
4.71a, Code 5200.  However, there is no medical evidence 
suggesting that the scapula and humerus move as one piece, or 
that any other joint ankylosis is present; therefore, a 
higher rating is not warranted under this diagnostic code.  
In this regard, although the medical evidence shows a 
diagnosis of "frozen shoulder" on a VA examination in June 
1989, on that occasion, the veteran demonstrated 90 degrees 
of flexion, 60 degrees of extension, and 45 degrees of 
internal rotation, all identical to the corresponding 
findings in the right (non-service-connected) shoulder, and 
120 degrees of abduction (compared with 180 degrees on the 
right), and 30 degrees of external rotation (compared with 45 
degrees on the right).  In addition, X-rays were normal.  The 
VA examination in June 1996 also resulted in an assessment of 
chronic pain in the left shoulder with probable psychogenic 
imposed "frozen" shoulder.  On that occasion, flexion was 
to 100 degrees, (increased passively to 130 degrees), 
extension to 40 degrees, and abduction to 90 degrees.  A VA 
opinion was obtained in April 1997, which found, in part, 
with reference to the June 1996 examination, "[t]he very 
degree of range of motion that the patient has documented on 
the 6/19/96 examination excludes a true 'frozen shoulder'."  

Recurrent dislocation at the scapulohumeral joint of the 
minor arm, with frequent episodes and guarding of all arm 
movements, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Code 5202.  Likewise, malunion, with marked deformity, 
warrants a 20 percent rating.  Id.  For other impairment of 
the humerus of the minor arm, fibrous union warrants a 40 
percent rating; nonunion (false flail joint) a 50 percent 
rating; and loss of the head of the humerus (flail shoulder) 
warrants a 70 percent rating.  Id.  However, there is no 
evidence of recurrent dislocation, malunion, fibrous union, 
nonunion, or flail shoulder; hence, a higher or separate 
rating is not warranted under this diagnostic code.  

Under 38 C.F.R. § 4.71a, Code 5203, a 10 percent evaluation 
is warranted for nonunion of the clavicle or scapula, without 
loose movement or malunion of the clavicle or scapula.  A 20 
percent evaluation is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula, 
with loose movement. Again, none of these conditions have 
been shown.  Although the veteran stated, on some of his more 
recent examinations, by way of history, that his original 
injury had involved a dislocation, even assuming the veracity 
and competence of this statement, the medical evidence 
throughout the appeal period does not indicate any evidence 
of dislocation.  On the June 2005 VA examination, it was 
specifically noted that there were no signs of dislocation.

The veteran's left shoulder joint pathology has been 
clinically identified as degenerative arthritis and bursitis 
with impingement.  Bursitis is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5019 (2006).  The 
conditions are to be rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Codes 5003, 5019. 

Limitation of motion of the arm is rated 20 percent when 
limited to the shoulder level.  When limited to a point 
midway between the side and shoulder level, a 20 percent 
rating is warranted if involving the minor arm.  For 
limitation of motion to 25 degrees from the side, a 30 
percent rating is warranted for the minor arm.  38 C.F.R. 
§ 4.71a, Code 5201.  Normal forward flexion of the shoulder 
is to 180 degrees.  Normal abduction is likewise to 180 
degrees.  Normal external and internal rotation are each to 
90 degrees.  38 C.F.R. § 4.71, Plate I.  

None of the range of motion studies throughout the 18 years 
of this appeal have demonstrated limitation of motion of the 
arm to 25 degrees, or to a degree more closely approximating 
25 degrees, rather than the 45 degrees contemplated for a 20 
percent rating (according to Plate I, the side is 0 degrees 
and shoulder level is 90 degrees; thus, midway between the 
two is 45 degrees).  In fact, with few exceptions, the 
forward flexion and abduction-the two range of motion 
studies which test the ability to move the arm from the side 
(see 38 C.F.R. § 4.71a, Plate I)-have ranged from 80 to 100 
degrees.  Indeed, it is not disputed that from a pure 
application of the range of motion to the criteria of 
Diagnostic Code 5201, the symptoms do not more closely 
approximate the 25 degrees required for a 30 percent rating.  

Rather, the veteran argues that the functional impairment, in 
particular, due to pain, warrants a higher rating.  During 
its lengthy procedural history, this case has been remanded 
by the Court three times, most recently in August 1998.  
Since then, the Board has, in turn, remanded the case four 
times, attempting to obtain an examination which complies 
with the Court directives; five examinations have been 
conducted in pursuance of this goal.  

In particular, the Court ordered the Board to consider 
38 C.F.R. § 4.40 (Functional Loss) and 38 C.F.R. § 4.45 (The 
Joints).  The Board was to obtain an examination which 
complied with the requirements of § 4.40, with an opinion on 
whether pain could significantly limit functional ability 
during flare-ups or when the arm is used repeatedly over a 
period of time.  This was to be portrayed, if feasible, in 
terms of the degree of additional range-of-motion loss due to 
pain on use or during flare-ups.  

In addition, as to 38 C.F.R. § 4.45, the opinion was to 
determine whether the left-shoulder joint exhibits weakened 
movement, excess fatigability, or incoordination, again, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  In the 1995 decision, the 
Court noted that an evaluation of "pain on movement" pursuant 
to § 4.45 would seem in this case to be duplicative of the § 
4.40 requirement that pain on use must be evaluated, but the 
Court remand in August 1998, subsequent to that decision, did 
not adopt this position, basing its remand on the argument 
that the February 1998 Board decision had only addressed 
objective signs of pain.  

However, since that time, the veteran has been granted 
service connection for a separate psychiatric pain 
disability, reflecting the psychogenic component of his 
disability; he is in receipt of a 30 percent rating for this 
disability.  The evaluation of the same disability under 
various diagnoses is to be avoided; both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  

On the most recent VA examination, in January 2007, the 
veteran stated that the pain and functional capacity had been 
getting progressively worse throughout the years.  On 
examination of the left shoulder, forward flexion was to 100 
degrees, abduction to 90 degrees, external rotation to 40 
degrees, and internal rotation to 30 degrees.  He had pain in 
the left shoulder at the limits of his stated active ranges 
of motion.  Thus, the flexion to 100 degrees and abduction to 
90 degrees on this occasion took into consideration the pain 
on motion, since the pain began at the limits of the range of 
motion testing.  The active forward flexion to 110 degrees 
and abduction to 90 degrees noted on the March 2000 VA 
examination also were specifically noted to be the range of 
motion before it was limited by pain.  

In June 2005, forward flexion was to 90 degrees, abduction to 
90 degrees, and external and internal rotation to 45 degrees.  
On the right, corresponding range of motion was twice that on 
the left.  His loss of motion of 90 degrees of flexion and 
abduction and 45 degrees of internal and external rotation in 
the left shoulder was attributed to increased pain with 
repetitive range of motion, and he began to show weakness, 
decreased endurance, and easy fatigability at the same degree 
point.  Therefore, since the normal range of motion, as well 
as range of motion in the right arm, were double these 
findings, the examiner is explaining that the limitation of 
motion of 90 degrees (from 180 degrees) was due to increased 
pain with repetitive range of motion, and that he began to 
show weakness, decreased endurance, and easy fatigability at 
that point as well.  

These findings, which portray the degree to which range of 
motion is lost due to pain, with range of motion ranging from 
90 to 110 degrees of forward flexion and abduction, were 
obtained over a span of approximately seven years, and are 
substantially consistent with most of the other range of 
motion studies obtained throughout the appeal period.  Thus, 
the Board finds that the limitation of motion due to pain, 
alone, certainly does not more nearly approximate the 
criteria required for a higher, 30 percent, rating, i.e., to 
25 degrees from the side, than the present 20 percent rating, 
i.e., to shoulder level.  It is also worth noting that the 
June 2007 VA examiner reported that the veteran does not take 
pain medication or anti-inflammatories because they bother 
his stomach.  

In assessing the impairment resulting from repetitive use, 
the June 2005 VA examination also noted that the range of 
motion of 90 degrees also took into account increased pain 
with repetitive range of motion, and he began to show 
weakness, decreased endurance, and easy fatigability at that 
point as well.  The January 2007 VA examination also included 
repetitive testing of the left shoulder, which resulted in 
increased pain, fatigue, weakness, lack of endurance, and 
incoordination, decreasing the active range of motion by 
approximately 10 to 20 percent for all maneuvers.  Thus, the 
range of motion, with these factors taken into consideration, 
would be 80 to 90 degrees of flexion, and 72 to 81 degrees of 
abduction.  There is also the March 2004 VA examination 
report noting forward flexion to 110 degrees and abduction to 
110 degrees and containing the examiner's belief that "[the 
veteran's] lack of endurance with repetitive use as well as 
lack of extremes of motion is causing him at least 20% 
disability during the daily activities."  Such evidence 
shows that, even with pain on motion, fatigue, weakness, lack 
of endurance, and incoordination taken into consideration, 
the veteran's left shoulder disability is well within the 
range of motion contemplated by the 20 percent rating in 
effect.  

A finding of functional loss due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant."  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), quoting 38 C.F.R. § 4.40.  In determining the 
pathology present, tests during the lengthy appeal period 
have not disclosed any significant neurological component to 
the left shoulder disability.  According to the April 2000 VA 
examiner, two prior electromyograms had been entirely normal, 
indicating no significant persistent neurological deficits.  
Nerve conduction tests at that time showed mild findings of 
questionable clinical significance, and were not felt to be 
sufficient to indicate further testing, because there was no 
reproducible weakness which would provide a clinical 
indication for an electromyogram.  

The most recent examination performed in January 2007 
included X-rays which showed acromioclavicular joint 
arthritis, with no obvious evidence of glenulohumeral 
arthritis.  The examiner stated that subacromial impingement 
and bursitis caused the veteran's flares.  The magnetic 
resonance imaging (MRI) completed in November 1996 showed 
impingement on the supraspinatus tendon-muscle complex by a 
hypertrophied acromioclavicular joint and to a lesser extent, 
by the acromion.  Thus, there is objective evidence of a left 
shoulder abnormality, specifically, acromioclavicular joint 
arthritis, and subacromial impingement and bursitis.  

As to the severity of the symptoms, muscle strength for 
muscles involving the left shoulder, in general, has ranged 
from 4-/5 to 5/5 during the appeal period.  (The April 2000 
VA examination report shows that although the examiner had 
obtained strength of 1-2/5 in muscles involving the shoulder, 
the veteran had been referred to physical therapy for formal 
testing, which had disclosed muscle strength of 4/5, and 
inferred that this latter test was more probative.)  
Consistent with these modest variations, observations of 
atrophy have ranged from none to a loss of 3/4" in the upper 
arm noted in April 1999.  The only other occasion on which 
measurable atrophy was shown was in March 2000, when the left 
upper arm was found to measure 0.5 centimeter less than the 
right.  

In March 1989, an evaluation by M. Levine, M.D., was 
described as reflecting a "totally asymptomatic" study.  
Similarly, on the June 1989 VA examination, the veteran had 
good muscle bulk in the left shoulder and there was no 
evidence of swelling or point tenderness.  In addition, motor 
strength was 5/5 in all extremities and sensations were 
intact.  In June 1996, it was noted that there was no 
atrophy, sensation was normal, and strength testing revealed 
5/5 triceps strength, 5/5 biceps strength, and 5/5 wrist 
extension and flexion.  On a VA examination in April 1999, 
the veteran had 4-/5 strength in left upper extremity 
muscles.  His sensation was intact.  

In March 2000, the veteran had good motor strength in his 
shoulder.  Deltoids, biceps, and triceps were 4/5, his left 
upper arm measured 0.5 centimeters less than on the right, 
and it was noted that there appeared to be some slight left 
scapular musculature wasting posteriorly.  However, it was 
also noted that he did not have any wasting to his upper 
extremities.  The examiner noted that there was no evidence 
of disuse in the left arm, although it appeared that there 
may be some lack of use in the scapula and trapezius which 
was difficult to quantify, since girth could not be measured 
at that level.  In January 2007, he had 5/5 strength for the 
supraspinatus external rotators and internal rotators.  

The examiner, in January 2007, concluded that the veteran had 
left shoulder subacromial impingement with subacromial 
bursitis as well as symptomatic moderate acromioclavicular 
joint arthritis.  He felt the condition, as a whole, 
including the trapezius spasms, which will be addressed 
below, was "moderate to severe," based on regular flares 
occurring approximately every month, lasting about 2 days, 
during which the veteran was unable to do anything but lie 
down with heat applied.  During flares, he had excess 
fatigability, incoordination, weakened movement, and 
increased pain.  The largest functional deficit was secondary 
to pain.  The decrease in range of motion was due to the 
impingement and bursitis and not the degenerative joint 
disease.  

However, this description of the frequency and severity of 
the veteran's flares is due solely to the veteran's symptoms, 
as he reported himself.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  The appellant is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The Board is not required to accept an 
opinion based on inaccurate medical history.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  

In assessing the probative value to be assigned, there are 
several instances in the medical records where the findings 
were not found by the examiners to be consistent with the 
level of impairment, or with the type of impairment expected 
from his disability.  There are other instances where his 
report of events is not consistent with the written record.  
For instance, at his hearing in 1990, he testified that the 
June 1989 VA examination had not included range of motion 
testing; this was vigorously disputed by a different VA 
physician in April 1990, who called these assertions false.  

The most comprehensive assessment of the problems faced in 
this regard was in the April 2000 VA examination by the 
Physical Medicine and Rehabilitation Service (PM&RS), which 
included occupational and physical therapy evaluations.  On 
the physical examination, the examiner noted that range of 
motion appeared limited, but that formal tests were being 
done on the occupational and physical therapy examinations.  
Strength testing on this examination was limited, with 
abduction and external rotation limited to 1-2/5 by pain.  
Elbow, wrist, and hand functions were limited to 4/5 by pain.  

The veteran was referred to occupational therapy in April 
2000 for a functional capacity evaluation.  According to the 
summary of this evaluation, the veteran, by observation and 
report, was completely independent in activities of daily 
living.  He admitted that his major problems were chronic 
pain and the inability to participate in some vocational 
interests such as skiing and fishing.  Tests of grip strength 
were inconsistent, and could not be explained by fatigue or 
weakness, and were thought to indicate some functional 
overlay.  On a pain questionnaire, the veteran reported more 
sleep disturbance than he actually indicated on the form, and 
it was difficult to explain the disparity between the right 
and left in the distal joints, given that the primary 
functional problem was in the shoulder area.  Nevertheless, 
the examiner's opinion was that he had real pain in the 
medial border of his scapula, and that he attempted to 
participate in a forthright matter in the evaluation process.  

The veteran was also referred for a physical therapy 
evaluation for formal testing of shoulder and scapulothoracic 
range of motion and strength.  It was noted that on this 
examination, right after the doctor's examination, that 
strength in flexion abduction, internal rotation, external 
rotation, elbow flexion, and extension, were 4/5, compared to 
the 1-2/5 she had obtained.  The wrist and finger findings 
were 5/5.  On a pain diagram, the veteran indicated the 
medial border of the scapula as the only area that was 
symptomatic, consistent with the examination.  He reported 
that he had no difficulty performing the majority of tasks, 
and that he had moderate difficulty performing household 
chores.  Tests indicated he perceived himself as being 21 
percent disabled due to the shoulder injury, in particular, 
he indicated that pain, weakness, and stiffness in the 
shoulder were severe and were his most troubling symptoms.  
Isokinetic testing was inconsistent, representing 
inconsistent effort or a pain response, and it was commented 
that his active range of motion was greater than his passive 
range of motion.  

The physician concluded that the primary problem was chronic 
pain, which appeared to be primarily of muscular origin, in 
that he was very tender through the inferior border of the 
medial scapula, where he indicated the pain was.  This would 
be expected to limit the use of his upper extremity, but by 
his own report and by demonstration, the physical limitations 
the veteran experienced due to the pain, with respect to 
activities of daily living, were very small or none.  The 
only true effects on his day to day living would be to 
decrease his ability to participate in some avocational 
activities, such as hunting, fishing, and skiing.  

Other instances include in April 1990, when the examiner 
concluded that the veteran's restricted mobility was due in 
part to voluntary guarding.  In June 1996, the examiner 
indicated that there were secondary gain factors, in 
particular, a desire to obtain a disability rating, involved 
in the veteran's disability level.  In April 1999, the 
examiner commented that "it was a wonder why his range of 
motion was limited as it was."  Similarly, in March 2000, 
complaints of pain during certain tests were not felt to be 
consistent with the demonstrated scapular impairment.  

As indicated above, however, the occupational therapist, in 
April 2000, did not believe that the veteran's failure to 
adequately identify his limitations was intentional.  It must 
also be recalled that the veteran has a separate 
psychological pain disorder, due to the shoulder disability, 
for which he is receipt of a 30 percent rating.  

There is no disputing that the veteran has flare-ups as 
reported by the VA examiner in June 2007.  However, while the 
veteran reports that the severity of these flare-ups render 
him nearly totally incapacitated, such severity is called 
into question when considering the veteran's inability, as 
discussed above, to accurately assess the severity of his 
symptoms.  It is also based on his lack of competence to 
attribute the perceived flare to the musculoskeletal shoulder 
disability, as opposed to the psychiatric disability.  

The Board also observes that in September 1988, the veteran 
had limitation of abduction to 45 degrees when seen by Dr. 
Scherer.  At that time, he was in the midst of an 
exacerbation-he reported constant throbbing pain "since 
Saturday," and it was noted that he had had the same 
symptoms in 1986, i.e., two years earlier.  In other words, 
it had been two years since his last flare-up.  Since then, 
although the veteran states in general that the condition has 
gotten progressively worse, since the follow-up evaluation in 
December 1988, which showed abduction to 90 degrees, the 
findings on evaluations and testing have not varied to a 
substantial degree.  As noted above, abduction and forward 
flexion have ranged from 80 to 100 degrees, for the most 
part, and have never been less than the 45 degrees shown in 
September 1988.  Muscle strength has varied only slightly 
throughout the 18-year period.  

The functional assessment in April 2000 resulted in a 
conclusion that the only true effects on his day to day 
living would be to decrease his ability to participate in 
some avocational activities, such as hunting, fishing, and 
skiing.  The actual findings obtained on the January 2007 
examination included forward flexion to 100 degrees and 
abduction to 90 degrees, and this was the point at which pain 
began.  These findings are essentially consistent with the 
findings on the numerous earlier examinations.  The test of 
repetitive use resulted in increased pain, fatigue, weakness, 
lack of endurance, and incoordination, decreasing his active 
range of motion by approximately 10 to 20 percent for all 
maneuvers.  Moreover, this examination was conducted during 
the winter, when his condition is reportedly at its worst.  
Thus, the Board finds that the flare-ups experienced by the 
veteran do not result in increased disability, beyond the 
level contemplated by the 20 percent evaluation currently in 
effect.

The Court, in the 1995 decision, also directed the Board to 
consider 38 C.F.R. § 4.10, which provides:  "The basis of 
disability evaluations is the ability . . . to function under 
the ordinary conditions of daily life including employment"; 
medical examination must furnish "full description of the 
effects of disability upon the person's ordinary activity. . 
. ; person may be too disabled to engage in employment 
although he or she is up and about and fairly comfortable at 
home or upon limited activity".

Although the veteran essentially contends that he had to 
retire from his job early due to his left shoulder 
disability, and/or that he was barred from more lucrative or 
rewarding jobs due to the shoulder, he retired after more 
than 30 years with a single company, and has not provided any 
documentary support for his contention that his retirement 
was due to or hastened by the musculoskeletal manifestations 
of the left shoulder disability.  The VA examiner in April 
1990 concluded that he did not think the appellant was 
disabled for employment, and there is no medical evidence to 
the contrary.  Moreover, the June 2007 VA examination reports 
that the veteran was presently retired, but worked in his 
workshop on a daily basis making picture frames and other 
objects.  He does note that the veteran minimized the use of 
his left shoulder while in his workshop secondary to his 
symptoms and never lifted anything overhead due to pain.

Although the examiner in March 2000 concluded that the left 
shoulder disorder caused weakened movement and limited his 
ability to use his left upper extremity effectively, limiting 
his ability to perform manual labor, or perform tasks at 
home, in April 2000, the more comprehensive functional 
assessment determined that he was able to perform all 
activities of daily living without problems, and that his 
only limitations were in some avocational activities.  As 
discussed in detail above, the findings do not indicate that 
the musculoskeletal impairment resulting from the veteran's 
left shoulder disability, including functional impairment, 
exceeds the criteria for the currently assigned 20 percent 
rating.  The rating schedule specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1; see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(an assigned disability rating itself is recognition of 
industrial impairment).  

In sum, the evidence establishes that the musculoskeletal 
manifestations of the veteran's left shoulder disability do 
not more closely approximate the criteria for a 30 percent 
rating, even when the additional limitations due to pain, 
flares, and repetitive use have been taken into 
consideration.  He has limitation of motion in the left 
shoulder, due to pain, with flexion and abduction generally 
limited to 80 to 100 degrees, with no demonstrated instance 
of limitation of motion more closely approximating 25 degrees 
than 45 degrees (midway between side and shoulder).  Indeed, 
the VA examination reports repeatedly show, such as the March 
2004, June 2005 and January 2007 reports, that the veteran's 
symptoms mostly occur and cause the most pain when reaching 
overhead like up on a high shelf.  This motion is far removed 
from the requisite criteria for a 30 percent rating requiring 
limitation of motion to 25 degrees from the side.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Separate rating for neck disability

Separate ratings may be assigned for symptoms which are not 
"duplicative of or overlapping with the symptomatology" of 
the underlying condition.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet.App. 259, 262 (1994).  On the January 2007 VA 
examination, the examiner stated that the veteran's left 
shoulder condition caused spasms of the trapezius muscles 
during flares, which had resulted in his reported left neck 
stiffness and pain.  The examiner stated that it was known in 
orthopedic literature that subacromial impingement and 
bursitis could result in spasms of the trapezius muscle, and 
that the veteran only experienced neck pain and stiffness 
during flares.  Although he was not experiencing spasms on 
that occasion, several of the examinations and outpatient 
treatment records on file have noted spasms in the trapezius 
muscles, and complaints of pain.  The examiner stated that 
subacromial impingement and bursitis caused the veteran's 
flares.  

In this case, service connection for a cervical spine 
disability, diagnosed as degenerative joint disease, was 
denied by the RO in April 1986, and the veteran did not 
appeal that decision; accordingly, it is final.  38 U.S.C.A. 
§ 7105 (West 2002).  Evidence received since then includes 
records from L. Bouma, D.C., dated in 1984, which show the 
veteran's treatment for neck and left shoulder pain, with a 
reported history of having sustained a neck injury in a motor 
vehicle accident in August 1982 and/or October 1983.  Thus, 
while the symptoms in the veteran's neck due to the trapezius 
have been medically attributed to the service-connected 
disabilities, service connection has been denied for the 
degenerative joint disease of the cervical spine, and there 
is no medical evidence indicating degenerative joint disease 
in the cervical spine was caused by the service-connected 
shoulder disability.  

In view of these factors, the Board finds that a separate 
rating for the trapezius disability, including spasms and 
left neck pain and stiffness during flare-ups of the shoulder 
condition, is warranted, as the limitation of motion of the 
shoulder does not adequately encompass such symptoms.  
Because this involves the trapezius muscle, but not 
degenerative joint disease in the cervical spine, the most 
appropriate rating code is 5301, pertaining to injuries to 
Muscle Group I, which includes the trapezius muscle.  See 
38 C.F.R. § 4.20 (When an unlisted condition is encountered 
it is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.).  In this regard, although the disability is not 
due to gunshot or shell fragment wound, the current symptoms 
are comparable.  

Muscle Group I consists of the extrinsic muscles of the 
shoulder girdle-the trapezius, levator scapulae, and 
serratus magnus.  These muscles affect the functions of 
upward rotation of the scapula and elevation of the arm above 
the shoulder level.  For the dominant arm, severe injury 
warrants a 40 percent rating; moderately severe, a 30 percent 
rating; moderate disability merits a 10 percent rating; and 
slight disability is noncompensable.  38 C.F.R. Part 4, 
Code 5301.  

"Moderate" disability of muscles is present where the type 
of injury was a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection, and a 
record consistent with the complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use.  
Objective findings consist of entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56. 

"Moderately severe" muscle disability generally involves 
through and through or deep penetrating wounds with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The record shows a prolonged 
hospitalization for treatment a wound, as well as consistent 
complaints of the cardinal signs and symptoms of muscle 
disability and evidence of inability to keep up with work 
requirements, if present.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Palpation should 
indicate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of the strength and endurance of the muscle groups 
involved when compared to the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

In view of the documented spasms, and the recognition that 
this disability is symptomatic along with shoulder flares, 
the Board is of the opinion that the symptoms more closely 
approximate "moderate" disability, with lowered threshold 
of fatigue after average use.  See 38 C.F.R. § 4.56.  Under 
diagnostic code 5301, a 10 percent rating is warranted.  

A higher rating is not warranted for the veteran's trapezius 
symptoms.  Indeed, in granting a 10 percent rating, the 
benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. 
§ 5107(b).  In this regard, the veteran does not have any 
loss of muscle tissue, loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side.  Moreover, to provide a higher rating based on the 
cardinal symptoms of muscle disability affecting the shoulder 
would duplicate the symptoms already rated pursuant to 
38 C.F.R. §§ 4.40 and 4.45.  


ORDER

An evaluation in excess of 20 percent for subacromial 
bursitis with degenerative changes of the left shoulder is 
denied.

A separate 10 percent rating for spasms in the trapezius 
muscles, with pain and stiffness in the neck, is granted.



____________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


